IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                       IN AND FOR NEW CASTLE COUNTY


GUILLERMO SANTIAGO                                    )
                                                      )
                           Plaintiff,                 )        C.A. No. N13C-07-205 RRC
         v.                                           )
                                                      )
PETER L. LINDVALL,                                    )
                                                      )
                           Defendant.                 )

                                     Submitted: May 7, 2014
                                     Decided: July 14, 2014

              Upon Defendant Peter L. Lindvall’s “Motion for Costs.”
                                   DENIED.

                                               ORDER

Michael W. Modica, Esquire, Wilmington, Delaware, Attorney for Plaintiff.

Peter L. Lindvall, Bear, Delaware, pro se, Defendant.

COOCH, R.J.

         This 14th day of July 2014 it appears to the Court that:

    1. Defendant Peter Lindvall (“Defendant”) seeks reimbursement for
       costs incurred during the course of a jury trial, requested by the
       Defendant, in the Superior Court. This case, stemming from an
       altercation between Defendant’s and Plaintiff’s dogs,1 was originally
       heard in Justice of the Peace Court. That court found in favor of the
       Plaintiff, and Defendant appealed to the Court of Common Pleas. 2

1
  Defendant owns a German Shepherd and Plaintiff owns a Jack Russell Terrier. The Jack Russell Terrier
was injured during the altercation. Def.’s Pretrial Stipulation, Docket #8 (Mar. 12, 2014); Pl.’s Pretrial
Stipulation, Docket #9 (Mar. 13, 2014).
2
  Receipt and Record from Court of Common Pleas, Docket #1 (July 17, 2013).
         Defendant requested a jury trial and the case was subsequently
         transferred to this Court.3 At trial, Defendant was found “not
         negligent in control of his German Shepherd” by the jury. 4 Both
         parties were pro se at trial; Mr. Modica was retained by Plaintiff only
         after Defendant filed a “Motion for Costs.” 5

    2. Defendant now seeks reimbursement for various court costs and
       asserts “I had to pay this, just to defend myself and my best friend,
       when this case shouldn’t have gone to court.” 6 Plaintiff contends that
       this was a “good faith dispute, and that [Plaintiff] prevailed at the
       Justice of the Peace Court level.” 7 Plaintiff disputes Defendant’s
       contention that Plaintiff should be responsible for costs, asserting
       Defendant’s “demand for a jury trial for a case involving a relatively
       small amount in dispute caused him to incur costs that he would not
       have incurred had the case remained in the Court of Common Pleas.” 8

    3. “Under Superior Court Civil Rule 54(d) and 10 Del. C. § 5101, the
       prevailing party in a civil action may recover costs against the adverse
       party.” 9 However, the Delaware Supreme Court has held that
       “[d]etermining when costs are awarded and when they are not is, in
       [its] judgment, a matter of judicial discretion under the statute.” 10 Put
       another way, “there may be circumstances under which costs are not
       awarded to the prevailing party.” 11

    4. This Court finds that this case presents such a set of circumstances.
       The Court agrees with the Plaintiff that Defendant incurred a great
       portion of his costs because he insisted on a jury trial over a relatively
       small dispute. Defendant may claim that this case did not have to go
3
  Id.
4
  Jury Trial Worksheet, Docket #18 (Apr. 21, 2014).
5
  Pl.’s Response at 1.
6
  Def.’s Mot. at 1. Defendant requests $620 in costs, broken down as follows: “$135 To appeal the Justice
of the Peace Court 13 judgment, to the Court of Common Pleas. $185 Transfer to Superior Court of
Delaware was only in order to get a jury trial. $150 Superior court mandated mediation. $150 For Superior
court costs.”
7
  Pl.’s Response at 1.
8
  Id.
9
  Payne v. Home Depot, 2009 WL 659073, at *7 (Del. Super. Mar. 12, 2009). See also 10 Del. C. §5101
(“Generally a party for whom final judgment in any civil action, or on a writ of error upon a judgment is
given in such action, shall recover, against the adverse party, costs of suit, to be awarded by the court.”);
Super. Ct. Civ. R. 54(d) (“…costs shall be allowed as of course to the prevailing party upon application to
the Court within ten (10) days of the entry of final judgment unless the Court otherwise directs.”).
10
   Donovan v. Delaware Water & Air Res. Comm'n, 358 A.2d 717, 722-23 (Del. 1976).
11
   Midcap v. Sears, Roebuck & Co., 2004 WL 1588343, at *1 (Del. Super. May 26, 2004).


                                                     2
         to court, but it proceeded to Superior Court at his wishes. Under the
         Delaware Constitution 12 and 10 Del. C. § 1328(d),13 Defendant had a
         right to demand a trial by jury. However, this Court is in no way
         obligated to subsidize that right. The Court and Plaintiff expended
         time and resources to accommodate Defendant’s case and he is
         required to pay for those costs.

Therefore, Defendant’s Motion is DENIED.

IT IS SO ORDERED.


                                                                     ______________________
                                                                       Richard R. Cooch, R.J.

cc:      Prothonotary




12
   McCool v. Gehret, 657 A.2d 269, 282 (Del. 1995) (“[T]he right to a jury trial in civil proceedings has
always been and remains exclusively protected by provisions in the Delaware Constitution.”).
13
   10 Del. C. §1328 (d) (“Upon demand for trial by jury as provided in this section, the Clerk of the Court
shall forthwith transmit all records in the matter and the amount necessary for commencement of an action
in Superior Court to the prothonotary of the county in which the action has been commenced. Following
such removal, proceedings shall continue as though the action has been commenced in Superior Court.”).



                                                     3